Citation Nr: 0838936	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice connected burial, plot and 
interment allowance.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had recognized Philippine Guerilla service from 
December 1944 to February 1946.  The veteran died in June 
2005.  The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The appellant was scheduled to appear for  a hearing before 
the Board in October 2008 but failed to appear and provided 
no explanation for his failure to report.  His hearing 
request is therefore deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2008).

FINDINGS OF FACT

1.  The veteran died of a non-service-connected disability in 
a non-VA facility in June 2005.

2.  At the time of his death the veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death. 

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment or care.

5.  The veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
he is not buried in a state or national cemetery.




CONCLUSION OF LAW

The criteria for entitlement to nonservice connected burial, 
plot and interment allowance have not been met.  38 U.S.C.A. 
§§ 2302, 2303 (West 2002); 38 C.F.R. 
§ 3.1600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The question before the Board is whether the law provides for 
the benefit sought when the facts are as shown.  The U.S. 
Court of Appeals for Veterans Claims (Court) has recognized 
that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

VA's Office of General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004.  Nevertheless, 
the September 2005 rating decision and a September 2006 
statement of the case notified the appellant of the 
applicable law and regulations and of the basis for the 
denial of his claim. 


II. Analysis of Claim

A.  Legal Criteria

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), (b) 
(2008).  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  See 
38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2008).  
If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  See 38 C.F.R. § 3.1600(a).

If a veteran's death is not service connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to 
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to date of 
death.  In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a state) and the Secretary determines (i) that 
there is no next of kin or other person claiming the deceased 
veteran's body, and (ii) there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses.  See 38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600(b).

Alternatively, burial benefits will be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. 
§ 3.1600 (c).  If a veteran dies enroute while traveling 
under proper prior authorization and at VA expense to or from 
a specified place for purpose of examination, treatment, or 
care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. § 
3.1605(a).  

When a veteran dies from nonservice-connected causes, a plot 
or interment allowance is payable to the person or entity who 
incurred the expenses.  38 C.F.R. 
§ 3.1600(f).  Entitlement thereto is subject to the following 
conditions: (1) The deceased veteran is eligible for the 
burial allowance under paragraph (b) or (c) of 38 C.F.R. § 
3.1600; or (2) the veteran served during a period of war and 
the conditions set forth in 38 C.F.R. § 3.1604(d)(1) relating 
to burial in a state veterans' cemetery are met; or (3) the 
veteran was discharged from active military, naval, or air 
service for a disability incurred in or aggravated in line of 
duty (or at the time of discharge has such a disability, 
shown by service records, which in medical judgment would 
have justified a discharge for disability; and (4) the 
veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and (5) 
the applicable further provisions of the section and §§ 
3.1601 through 3.1610. 38 C.F.R. § 3.1600(f).

B.  Analysis

After a review of the record, the Board concludes that the 
requirements for a burial allowance are not met in this case.

The record shows that the veteran died in June 2005.  The 
appellant's application for benefits was received in July 
2005.  

At the time of his death, the veteran was not in receipt of 
either VA compensation or pension, and there were no pending 
claims for compensation or pension.  The veteran was also not 
in a VA facility or enroute thereto.  The death certificate 
shows that the veteran died at a private hospital.  The 
appellant did not indicate in the July 2005 application for 
burial benefits that the veteran's body is held by a State of 
political subdivision of a State, that there is no next of 
kin or other person claiming the body, and that there are not 
sufficient available resources to cover burial and funeral 
expenses.  Therefore, a burial allowance is not warranted 
under 38 C.F.R.
§ 3.1600(b)(3).  

The Board finds that the appellant is not entitled to a plot 
or interment allowance.  The requirements for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  Finally, the record does 
not demonstrate that the veteran was discharged from service 
for a disability incurred in or aggravated in the line of 
duty.  38 C.F.R. § 3.1600(f)(3).    

Based on the foregoing, the Board concludes that the 
appellant is not entitled to the benefits sought.  In a case 
such as this one, where the law and not the facts are 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER


Entitlement to nonservice connected burial, plot and 
interment allowance is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


